ITEMID: 001-61752
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF DONMEZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient
JUDGES: Georg Ress
TEXT: 4. The applicant was born in 1936 and lives in Izmir.
5. On 11 February 1993 the General Directorate of National Roads and Highways, expropriated plots of land belonging to the applicant in Balçova, Izmir. A committee of experts assessed the value of the plots of land belonging to the applicant and compensation was paid to him when the expropriation took place.
6. Following the applicant’s request for increased compensation, the Izmir First Instance Court awarded him additional compensation at the statutory rate of 30% per annum, namely the rate applicable at the date of the court’s decision. The date 4 August 1995 was fixed by the domestic court for the running of the statutory rate of interest. On 28 December 1998, on the General Directorate’s appeal, the Court of Cassation upheld the decision of the first instance court. On 17 May 2000 the administration paid the applicant 3,919,570,000 Turkish Liras as the additional compensation awarded to him together with interest.
7. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
